Citation Nr: 1121576	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-26 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1968 to April 1970.  He served in Vietnam, earning the Bronze Star Medal and the Combat Infantryman Badge, among other decorations.  

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied an application to reopen a service connection claim. 

Evidence was received at a hearing in January 2011 along with a waiver of the Veteran's right to initial RO consideration.  Thus, a remand will not be necessary for issuance of a supplemental statement of the case.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Veteran's original claim for benefits, submitted in August 1970, includes a claim for service connection for "residual scoliosis."  Neither the December 1970 VA examiner, nor the March 1971 rating decision addressed the scoliosis claim.  In November 2007, Dr. Dinenberg noted that X-rays showed "moderate scoliosis."  The claim is therefore referred to the RO for appropriate action, as it appears to be plausible claim for benefits that has been pending since 1970.  

Service connection for residuals of a back injury is addressed in the REMAND portion of the decision and is REMANDED to the RO via the Appeals Management Center (hereinafter: AMC) in Washington, D.C.  



FINDINGS OF FACT

1.  By rating decision of March 2005, the RO denied an application to reopen a claim for service connection for residuals of a back injury and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the March 2005 decision and it became final.

3.  Evidence received at the RO since the March 2005 rating decision raises a reasonable possibility of substantiating the claim for service connection residuals of a back injury.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision, which denied an application to reopen a service connection claim, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2010).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for residuals of a back injury and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

New and Material Evidence

In a March 2005-issued rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for residuals of a low back injury.  The Veteran and a prior representative were notified of the decision in a letter from the RO, but did not appeal.  Thus, the rating decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156(a), 20.1103 (2010).

Pursuant to 38 C.F.R. § 3.156(a) (2010), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  The Veteran's most recent application to reopen his service connection claim was received at the RO in March 2008, subsequent to the effective date of the revision.  Therefore, this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (hereinafter: the Court) found new and material evidence where the new evidence triggered VA's duty to provide a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The relevant evidence of record at the time of the March 2005 RO rating decision consists of service treatment records (STRs), a DD Form 214, a December 1970 VA examination report, and claims and statements of the Veteran, as discussed below.

The STRs reflect that the Veteran injured his low back.  An acute back strain is noted on a physical profile dated April 7, 1970.  A July 1970 separation examination report does not indicate a normal spine. In the diagnosis section of the report "Traumatic Back Problem" is annotated.  A VA Form 21-2507, in the STR packet in the claims file, indicates that in August 1970, the Boston RO was notified that an orthopedic examination for the back must be scheduled.  

In August 1970, the Veteran applied for service connection for a back injury with residual scoliosis and pain.  He reported recent treatment at the Army's 3rd Field Hospital, near Saigon, RVN.  However, during his December 1970 VA examination, he reported that he had no back complaint.  The examiner recorded that there was a 1/2-inch-deep puncture wound from a punji-stick.  The wound was to the left of the midline at the D-12 [T-12] level.  There was tenderness and a history of spasm in the area.  There was full, normal range of motion of the spine.  The diagnosis was scar, back, recent punji-stick wound - no other disease.

In March 1971, the RO granted service connection for the scar of the low back, but denied service connection for residuals of low back strain.   The Veteran was notified of the decision, but he did not appeal.

The Veteran again applied for service connection for the low back in September 2003.  He submitted no supporting evidence and VA did not offer him an examination.  In March 2005, the RO denied the application to reopen the claim.  The Veteran was notified of the decision, but he did not appeal. 

The Board will review the evidence submitted since the March 2005 RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant and whether it raises a reasonable possibility of substantiating the claim.  

The evidence submitted since the March 2005 RO decision includes a November 2007 letter from W. Dinenberg, M.D.  In that letter, Dr. Dinenberg reviewed the relevant medical history and noted that there had been a low back wound in Vietnam-a gouge-wound that severely injured the lumbar spine.  The doctor noted the 1970 notation of an acute back strain.  The doctor noted that the Veteran reportedly had persistent and chronic back pains since then.  X-rays showed multi-level disc degeneration, moderate scoliosis, and grade 1 anterolisthesis at L4-5.  Concerning a nexus between the in-service injury and the current low back disability, the physician had this to say: 

     Mr. [name redacted] low back pain does appear causally related to the injury he sustained in the military in Vietnam, in 1969.  He reports no history of back pain prior to this fall and he has had persistent low back pain beginning at the time of the fall in 1969 through the current time.  Again, I do feel his back pain is related specifically to his injury in the United States military.

The letter is new and material evidence to reopen the claim.  Dr. Dinenberg has offered a diagnosis for the low back condition.  A current diagnosis is a crucial element of a service connection claim that was previously lacking.  This diagnosis therefore is new and material evidence.  

Dr. Dinenberg has also linked low back pain to an active-service combat-injury.  This nexus opinion is also a crucial element of a service connection claim that was previously lacking.  This nexus opinion is therefore new and material evidence.  

Given the benefit of the doubt doctrine set forth at 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, the recent diagnosis and nexus opinion could place the evidence for service connection in relative equipoise.  Thus, the new evidence is neither cumulative nor redundant and it raises a reasonable possibility of substantiating the claim.  Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the service connection claim must be granted.  


ORDER

New and material evidence having been submitted, the claim for service connection for residuals of a low back injury is reopened.  To this extent, the appeal is granted.


REMAND

In November 2007, Dr. Dinenberg related the Veteran's low back pains to active military service.  Dr. Dinenberg also reported that recent X-rays showed multi-level disc degeneration, moderate scoliosis, and Grade 1 anterolisthesis at L4-5.  While VA appreciates that the doctor has linked the Veteran's back pains to active service, it is not clear from the doctor's letter which, if any, of the spine disorders is linked to active service.   

The duty to assist includes obtaining a medical opinion on the matter.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  According to 38 U.S.C.A. § 5103A, the Secretary must make reasonable efforts to assist in developing the claim.  In accordance with 38 C.F.R. § 19.9, VA must seek clarification where the evidence is unclear.  This duty includes seeking clarification from private examiners, if the evidence received is expected to be relevant and probative.  Savage v. Shinseki, 24 Vet. App. 124 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Return the November 26, 2007-dated medical opinion and letter to private physician, W. Dinenberg, M.D.  Ask Dr. Dinenberg to clarify whether it is at least as likely as not (50 percent or greater possibility) that the in-service back injury is causally related to: (1) multi-level disc degeneration; and/or, (2) moderate scoliosis; and/or, (3) Grade 1 anterolisthesis at L4-5.  

Dr. Dinenberg is asked to offer a rationale for any conclusion in a legible report.  If any question cannot be answered, Dr. Dinenberg should state the reason.  

2.  After the development requested above has been completed to the extent possible, the AMC or RO should re-adjudicate the service connection claim.  If the benefit sought remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the claim.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that if VA schedules an examination, failure to report for the examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).  

The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


